DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 10/25/2022 has been entered. Amended Claims 1, 6, 8, 10-11, 15, 17 and 19 have been noted. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1, 6, 8-11, 15 and 17-21 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, line 9, change “to be longer” to -- that is longer --
In Claim 1, the last two lines, change “wherein the heater is installed between the upper partition and the lower partition, and to generate heat to heat an object to be placed in the cavity” to -- wherein the heater is installed between the upper partition and the lower partition and is configured to generate heat to heat an object to be placed in the cavity -- (or equivalent) 
In Claim 11, lines 9-10, change “to be longer” to -- that is longer --
In Claim 11, the last two lines, change “wherein the heater is installed between the upper partition and the lower partition, and to generate heat to heat an object to be placed in the cavity” to -- wherein the heater is installed between the upper partition and the lower partition and is configured to generate heat to heat an object to be placed in the cavity -- (or equivalent) 
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a second heater installation member” (Claims 1 and 11)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a second heater installation member” (from Claims 1 and 11) is being interpreted as an installation member that comprises a hole

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-11, 15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “a first heater installation member having a shape corresponding to the first heater installation member installation hole” which is considered indefinite because it is unclear what constitutes “corresponding to” in this context. It is unclear if the shape of the claimed first heater installation member matches that of the first heater installation member installation hole in both size and shape, if the shape of the claimed first heater installation member matches that of the first heater installation member installation hole in at least one of size and shape, if the shape of the claimed first heater installation member approximates that of the first heater installation member installation hole in size and/or shape or if this limitation means something else altogether. Note that the specification fails to clarify this issue since Fig. 12 shows that the shape of the first heater installation member has (at least) protruding portions (113B) which differ from the shape of the first heater installation member installation hole. The metes and bounds of Claim 1 are consequently unclear.
	Claims 6, 8-10 and 20 are rejected due to their dependency on Claim 1. 
	Claim 6 now recites the limitation of a gasket having “having a shape corresponding to a shape of the first heater installation member” which is considered indefinite because it is unclear what constitutes “corresponding to” in this context. It is unclear if the shape of the claimed gasket matches that of the first heater installation member installation hole in both size and shape, if the shape of the claimed gasket matches that of the first heater installation member installation hole in at least one of size and shape, if the shape of the claimed gasket approximates that of the first heater installation member installation hole in size and/or shape or if this limitation means something else altogether. Note that the specification fails to clarify this issue since Fig. 12 shows that the shape of the first heater installation member has (at least) protruding portions (113B) which differ from the shape of the gasket. The metes and bounds of Claim 6 are consequently unclear.
	Claim 11 now recites the limitation “a first heater installation member having a shape corresponding to the first heater installation member installation hole” which is considered indefinite because it is unclear what constitutes “corresponding to” in this context. It is unclear if the shape of the claimed first heater installation member matches that of the first heater installation member installation hole in both size and shape, if the shape of the claimed first heater installation member matches that of the first heater installation member installation hole in at least one of size and shape, if the shape of the claimed first heater installation member approximates that of the first heater installation member installation hole in size and/or shape or if this limitation means something else altogether. Note that the specification fails to clarify this issue since Fig. 12 shows that the shape of the first heater installation member has (at least) protruding portions (113B) which differ from the shape of the first heater installation member installation hole. The metes and bounds of Claim 11 are consequently unclear.
	Claim 15 now recites the limitation of a gasket having “having a shape corresponding to a shape of the first heater installation member” which is considered indefinite because it is unclear what constitutes “corresponding to” in this context. It is unclear if the shape of the claimed gasket matches that of the first heater installation member installation hole in both size and shape, if the shape of the claimed gasket matches that of the first heater installation member installation hole in at least one of size and shape, if the shape of the claimed gasket approximates that of the first heater installation member installation hole in size and/or shape or if this limitation means something else altogether. Note that the specification fails to clarify this issue since Fig. 12 shows that the shape of the first heater installation member has (at least) protruding portions (113B) which differ from the shape of the gasket. The metes and bounds of Claim 15 are consequently unclear.
	Claims 15, 17-19 and 21 are rejected due to their dependency on Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2007/0257020 A1) (hereinafter “Nam”).  
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Nam teaches of a cooking appliance (Fig. 3) comprising: 
	a main body (100) having a cavity (110) formed therein (see at least [0037] and Fig. 3);
	a heater (330) to generate heat to heat the cavity (see at least [0040]-[0044], [0050] and Figs. 1-3); and 
	a partition (partition comprising elements 310, 320, 340 and 400 as shown in Fig. 3) to be inserted into or withdrawn from the main body, and configured to partition the cavity when the partition is inserted into the main body (see at least [0040]-[0044], [0050] and Figs. 1-3), the partition including: 
		an upper partition (400); 
		a lower partition (340) coupled with the upper partition, the lower partition including a first heater installation member installation hole (the central hole in element (340) that heater (330) resides within as is shown in Figs. 2 and 3) formed at a rear portion of the lower partition that is longer than a length of the heater (the upper side of element (340) relative to Figs. 2 and 3 can be considered a front portion of the lower partition while the lower side of element (340) relative to Figs. 2 and 3, in which the first heater installation member installation hole is disposed, can be considered a rear portion - as can be observed in Figs. 2 and 3, the first heater installation member installation hole (the central hole in element (340) that heater (330) resides within as is shown in Figs. 2 and 3) is formed at the rear portion of the lower partition and is longer than a length of the heater as claimed (as is evident form the heater fitting completely within the first heater installation member hole)) (see at least [0040]-[0044], [0050] and Figs. 1-3);
		a first heater installation member (320) having a shape corresponding to the first heater installation member installation hole (since element (320) is shaped to fit within the first heater installation member hole (as is shown in Figs. 2, 3) it follows that element (320) has a shape “corresponding to the first heater installation member installation hole” as claimed), couplable to the rear portion of the lower partition (340) to cover or uncover the first heater installation member installation hole of the lower partition (as is shown in Figs. 2, 3 - see at least [0041]-[0044] and Figs. 2, 3), the first heater installation member (320) including a second heater installation member installation hole formed therein (the central hole in element (320) that the heater (330) is disposed within as is shown in Figs. 2 and 3) and through which a part of the heater (330) passes (as is shown in at least Figs. 2 and 3); and 
		a second heater installation member (310) couplable to the first heater installation member (320) to partially cover the second heater installation member installation hole (as is shown in Figs. 2, 3 - see at least [0040]-[0044] and Figs. 2, 3),
		wherein the heater is installed between the upper partition and the lower partition (as is shown in Figs. 2, 3) and is configured to generate heat to heat an object to be placed in the cavity (see at least [0040]-[0044], [0050] and Figs. 1-3). 

	Regarding Claim 8, Nam also teaches that the upper partition (400) further includes a plurality of holes (“plurality of meshes or slits”) formed to allow the generated heat to be transferred to the cavity (see at least [0050]-[0051] and Fig. 3).

	Regarding Claim 10, Nam also teaches that the partition further includes a fixing bracket (the perimeter portion of element (310) that connects element (400) to element (340) to form the complete partition as is shown in Fig. 3) to couple the upper partition (400) to the lower partition (340) (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3). 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejection set forth in this Office Action, Nam teaches of a cooking appliance (Fig. 3) comprising: 
	a main body (100) having a cavity (110) formed therein (see at least [0037] and Fig. 3);
	a heater (330) to generate heat to heat the cavity (see at least [0040]-[0044], [0050] and Figs. 1-3), and arranged in the cavity (see at least [0040]-[0044] and Figs. 2, 3); and 
	a partition (partition comprising elements 310, 320, 340 and 400 as shown in Fig. 3) to be inserted into or withdrawn from the main body, and configured to partition the cavity when the partition is inserted into the main body (see at least [0040]-[0044], [0050] and Figs. 1-3), the partition including:
		an upper partition (400); 
		a lower partition (340) coupled to the upper partition to form a space therebetween (as is shown in Figs. 2 and 3), the lower partition including a first heater installation member installation hole (the central hole in element (340) that heater (330) resides within as is shown in Figs. 2 and 3) formed at a rear portion of the lower partition that is longer than a length of the heater (the upper side of element (340) relative to Figs. 2 and 3 can be considered a front portion of the lower partition while the lower side of element (340) relative to Figs. 2 and 3, in which the first heater installation member installation hole is disposed, can be considered a rear portion - as can be observed in Figs. 2 and 3, the first heater installation member installation hole (the central hole in element (340) that heater (330) resides within as is shown in Figs. 2 and 3) is formed at the rear portion of the lower partition and is longer than a length of the heater as claimed (as is evident form the heater fitting completely within the first heater installation member hole)) (see at least [0040]-[0044], [0050] and Figs. 1-3); 
		a first heater installation member (320) having a shape corresponding to the first heater installation member installation hole (since element (320) is shaped to fit within the first heater installation member hole (as is shown in Figs. 2, 3) it follows that element (320) has a shape “corresponding to the first heater installation member installation hole” as claimed), couplable to the rear portion of the lower partition (340) to cover or uncover the first heater installation member installation hole of the lower partition (as is shown in Figs. 2, 3 - see at least [0041]-[0044] and Figs. 2, 3), the first heater installation member (320) including a second heater installation member installation hole formed therein (the central hole in element (320) that the heater (330) is disposed within as is shown in Figs. 2 and 3) and through which a part of the heater (330) passes (as is shown in at least Figs. 2 and 3); and 
		a second heater installation member (310) couplable to the first heater installation member (320) to partially cover the second heater installation member installation hole (as is shown in Figs. 2, 3 - see at least [0040]-[0044] and Figs. 2, 3),
		wherein the heater (330) is installed in the space formed between the upper partition and the lower partition (as is shown in Figs. 2, 3) and is configured to generate heat to heat an object to be placed in the cavity (see at least [0040]-[0044], [0050] and Figs. 1-3). 

	Regarding Claim 17, Nam also teaches that the upper partition (400) further includes a plurality of holes (“plurality of meshes or slits”) formed to allow the generated heat to be transferred to the cavity (see at least [0050]-[0051] and Fig. 3).

	Regarding Claim 19, Nam also teaches that the partition further includes a fixing bracket (the perimeter portion of element (310) that connects element (400) to element (340) to form the complete partition as is shown in Fig. 3) to couple the upper partition (400) to the lower partition (340) (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3).

	Regarding Claims 20 and 21: Nam also teaches of a plurality of fixing brackets (each upper side of element (310), of which there are four (observe the rectangular shape of element (310) in Fig. 2), constitutes “a fixing bracket” that helps to couple the upper partition to the lower partition) to couple the upper partition with the lower partition (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3), and including a first fixing bracket (the long upper side of element (310) shown at the lower portion of Fig. 2) configured to couple a front portion of the upper partition (400) with a front portion of the lower partition (340) (as is shown in Fig. 3), and a second fixing bracket (the long upper side of element (310) that is opposite to the first fixing bracket and is shown at the upper portion of Fig. 2) configured to couple a rear portion of the upper partition with a rear portion of the lower partition (as is shown in Fig. 3) (see at least [0040]-[0044], [0050]-[0051] and Figs. 1-3). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Howerton (US 9,476,597 B1). 
	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Nam teaches the cooking appliance of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a gasket couplable to the first heater installation member that a shape corresponding to a shape of the first heater installation member. However, such gaskets are well known in the art.  
	Howerton discloses a relatable cooking appliance (12) (see Fig. 1) that comprises an adjustable partition (18) equipped with its own heater (28) (see at least Col. 3 lines 37-50 and Figs. 1, 4, 5 and 16). Howerton teaches of coupling a gasket (“gasket”), with a corresponding shape (as is evident from no overhang of the gasket as is shown in the Figures), between contacting portions of the partition to “form a seal” between the contacting portions (see at least Col. 2 lines 7-14 and Figs. 1, 3-5 and 16). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Nam by coupling a gasket, with a corresponding shape, between contacting portions of the partition including between the existing heater installation member installation hole of the lower partition which is in contact with the first heater installation member (as is shown in Fig. 3) based on the teachings of Howerton. Doing so would have formed a seal (and thus thermal insulation) between the existing heater installation member installation hole of the lower partition and the contacting first heater installation member. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, to the extent that Claim 15 is understood in light of the 112(b) rejections set forth in this Office Action, Nam teaches the cooking appliance of Claim 11 (see the rejection for Claim 11) but fails to explicitly teach of a gasket couplable to the first heater installation member that a shape corresponding to a shape of the first heater installation member. However, such gaskets are well known in the art.  
	Howerton discloses a relatable cooking appliance (12) (see Fig. 1) that comprises an adjustable partition (18) equipped with its own heater (28) (see at least Col. 3 lines 37-50 and Figs. 1, 4, 5 and 16). Howerton teaches of coupling a gasket (“gasket”), with a corresponding shape (as is evident from no overhang of the gasket as is shown in the Figures), between contacting portions of the partition to “form a seal” between the contacting portions (see at least Col. 2 lines 7-14 and Figs. 1, 3-5 and 16). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Nam by coupling a gasket, with a corresponding shape, between contacting portions of the partition including between the existing heater installation member installation hole of the lower partition which is in contact with the first heater installation member (as is shown in Fig. 3) based on the teachings of Howerton. Doing so would have formed a seal (and thus thermal insulation) between the existing heater installation member installation hole of the lower partition and the contacting first heater installation member. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam.
Regarding Claim 9, Nam teaches the cooking appliance of Claim 8 (see the rejection for Claim 8), but fails to explicitly teach that the plurality of holes are spaced apart from each other at edges of four sides of the upper partition. However, merely orienting the existing plurality of holes (“plurality of meshes or slits”) in the upper partition (400) taught by Nam (see at least [0050]-[0051] and Fig. 3) such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically orienting the plurality of holes such that they are “spaced apart from each other at edges of four sides of the upper partition” as claimed does not serve any advantage, particular purpose, or solve a stated problem since the specification fails to disclose any reason as to why the plurality of holes should have such an orientation. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Nam teaches of a plurality of holes (“plurality of meshes or slits”) in the upper partition (400) that perform the same function as the claimed plurality of holes equally as well (see at least [0050]-[0051] and Fig. 3) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the appliance taught by Nam by orienting the existing plurality of holes in the upper partition such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 18, Nam teaches the cooking appliance of Claim 17 (see the rejection for Claim 17), but fails to explicitly teach that the plurality of holes are spaced apart from each other at edges of four sides of the upper partition. However, merely orienting the existing plurality of holes (“plurality of meshes or slits”) in the upper partition (400) taught by Nam (see at least [0050]-[0051] and Fig. 3) such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically orienting the plurality of holes such that they are “spaced apart from each other at edges of four sides of the upper partition” as claimed does not serve any advantage, particular purpose, or solve a stated problem since the specification fails to disclose any reason as to why the plurality of holes should have such an orientation. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Nam teaches of a plurality of holes (“plurality of meshes or slits”) in the upper partition (400) that perform the same function as the claimed plurality of holes equally as well (see at least [0050]-[0051] and Fig. 3) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the appliance taught by Nam by orienting the existing plurality of holes in the upper partition such that they would be disposed “spaced apart from each other at edges of four sides of the upper partition” as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 



Response to Arguments
The arguments filed 10/25/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended are now distinguished from the previously relied upon prior art and contends that “Here, 340 of Nam fails to discuss any hole that may corresponds to the first heater installation member installation hole 506 of claim 1. 320 of Nam may have a hole to have 350 goes through but that portion which has a hole is fixed and not separable”.
	These arguments are not persuasive because the amended claims are still too broad to overcome the previously relied upon prior art (as is presented above in this Office Action). It should be noted that Nam does teach of a first heater installation member installation hole that is different from the hole for element (350) - as is presented above in this Office Action, the first heater installation member installation hole taught by Nam is the central hole in element (340) that heater (330) resides within as is shown in Figs. 2 and 3. Thus, Nam can still be used to reject amended Claim 1 (as is presented above in this Office Action). Note that the limitations of “upper partition”, “lower partition”, “first heater installation member” and “second heater installation member” are all fairly broad limitations that are taught by the Nam reference (as is presented above in this Office Action). It is recommended that Applicant further amend the claims to better define the structure of each of these elements (in addition to the location/orientation of the claimed holes) to endeavor to overcome the prior art of record. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taplan et al. (US 9,170,026 B2) and Cadima (US 8,803,045 B2) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/5/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762